[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                                                U.S. COURT OF APPEALS
                                                  ELEVENTH CIRCUIT
                 __________________________________
                                                   DECEMBER 7, 2007
                                                   THOMAS K. KAHN
                            No. 07-10376
                                                        CLERK
                        Non-Argument Calendar
                 __________________________________

                   D. C. Docket No. 03-22726-CV-JLK

SHELL MALBRANCHE,
EDDY GEDEON,

                                                     Plaintiffs-Appellants,

versus

ART HALL PROTECTION SERVICES, INC.,
ARTHUR HALL,

                                                     Defendants-Appellees.

                 _________________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                 __________________________________

                           (December 7, 2007)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.


PER CURIAM:
      The district court, in an order entered on December 20, 2006, granted

defendants’ motion for summary judgment, thus dismissing plaintiffs’ claims for

overtime compensation under the Fair Labor Standards Act. Plaintiffs now appeal,

contending that the existence of genuine issues of material fact precluded

summary judgment. They also contend that the court erred in granting summary

judgment on the basis of accord and satisfaction, a defense not pled in defendants’

answer or preserved by the pretrial order.

      The district court stated in its December 20 order that, given its summary

disposition of plaintiffs’ claims, “it is unnecessary for this Court to address Accord

and Satisfaction.” Plaintiffs’ argument that the court based its order on such

defense therefore fails. As for the existence of material facts precluding summary

judgment, we find none for the reasons stated by the district court in its December

20 order.

      AFFIRMED.




                                          2